DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 4/20/2020.
• Claims 1-18 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “collection unit,” “learning unit” “translation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Claim elements in this application that use the word “unit” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “unit” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Collection unit– paragraph 13, 34
Learning unit – paragraph 13, 29-30
Translation unit, paragraph 14, 17
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20200387676).
	Regarding claim 1, Kim discloses a conversation contextual learning-based automatic translation device comprising: a bidirectional conversation translation (bidirectional conversation translation, figs. 1, 5, 9, 10) set collection unit configured to collect a bidirectional conversation translation set which is in a conversation form (conversation form between two users, figs. 1, 5, 9, 10); an automatic translation knowledge learning (knowledge based learning, figs. 5a, 5b, 9, pars. 4-6, 73, 97) unit configured to build first language-second language bidirectional conversation translation learning knowledge using the bidirectional conversation translation set (bi-directional translations, figs. 1, 5, 9, 10); and a translation unit configured to perform a translation into a counterpart language using the built first language-second language bidirectional conversation translation learning knowledge and context (deep learning knowledge and contexts, figs. 1, 5, 9, 10) of a conversation in the counterpart language provided via a conversation context manager (conversation context, pars. 90, 103-107).

Regarding claim 2, Kim further discloses the conversation contextual learning-based automatic translation device of claim 1, wherein the translation unit translates a first language, when received from a first-language user terminal, into a second language using the built first language-second language bidirectional conversation translation learning knowledge and second-language conversation context information (pars. 90, 103-107) provided from the conversation context manager, and translates the second language, when received from a second-language user terminal, into the first language using the built first language-second language bidirectional conversation translation learning knowledge and first-language conversation context information provided from the conversation context manager.

Regarding claim 3, Kim further discloses the conversation contextual learning-based automatic translation device of claim 1, wherein the automatic translation knowledge learning unit comprises first language-second language automatic translation learning knowledge learned for automatic translation of a first-language original into a second-language translation, and second language-first language automatic translation learning knowledge learned for automatic translation of a second-language original into a first-language translation (figs. 1, 5, 9, 10).

Regarding claim 4, Kim further discloses the conversation contextual learning-based automatic translation device of claim 3, wherein the automatic translation knowledge learning unit comprises: a first language-second language automatic translation learning unit configured to be trained by a neural network (neural network, par. 97) or statistics-based method to generate the second-language translation using the first-language original and second-language translation word information according to the context of the conversation which are aligned with each other by a learning language context information processor; and a second language-first language automatic translation learning unit configured to be trained (train using artificial intelligence, par. 73) by the neural network or statistics-based method to generate the first-language translation using the second-language original and first-language translation word information according to the context of the conversation which are aligned with each other by the learning language context information processor.

Regarding claim 5, Kim further discloses the conversation contextual learning-based automatic translation device of claim 1, wherein the translation unit comprises: a first language-second language translator; a second language-first language translator; and a conversation context manager configured to build context of the conversation by collecting sentences input from a first-language user and a second-language user during the conversation according to an order of the conversation, and provide the context of the conversation to the first language-second language translator and the second language-first language translator to support use of previous conversation sentences (training/learning from previous conversations, 103) of a counterpart-language user as context.

Regarding claim 6, Kim further discloses the conversation contextual learning-based automatic translation device of claim 4, wherein the first language-second language translator comprises: a first language-second language translation context information processor configured to receive a first-language sentence input from a first-language user and previous n conversation sentences (training/learning from previous conversations, 103) from a second-language user stored by the conversation context manager, and generate information indicating whether a translation word into which the first-language original is likely to be translated appears in second-language conversation context, the second-language conversation context including the previous n conversation sentences from the second-language user; and a first language-second language automatic translator configured to generate a second-language translation of the first-language original by the neural network or statistics-based method learned by the first language-second language automatic translation knowledge learning unit, based on the first-language original and the second-language translation word information according to the context (context of conversations, par. 9) of the conversation which are aligned by the first language-second language translation context information processor and the first language-second language automatic translation learning knowledge learned by the first language-second language automatic translation knowledge learning unit.

Regarding claim 7, Kim further discloses the conversation contextual learning-based automatic translation device of claim 4, wherein the second language-first language translator comprises: a second language-first language translation context information processor configured to receive a second-language sentence input (figs. 1, 5, 9, 10) from a second-language user and previous n conversation sentences (previous conversations, par. 103) from a first-language user stored by the conversation context manager, and generate information indicating whether a translation word into which the second-language original is likely to be translated appears in first-language conversation context, the first-language conversation context including the previous n conversation sentences from the first-language user; and a second language-first language automatic translator configured to generate a first-language translation of the second-language original by the neural network (par. 97) or statistics-based method learned by the second language-first language automatic translation knowledge learning unit, based on the second-language original and the first-language translation word information according to the context of the conversation which are aligned by the second language-first language translation context information processor and the second language-first language automatic translation learning knowledge learned by the second language-first language automatic translation knowledge learning unit.

Regarding claim 8, Kim further discloses the conversation contextual learning-based automatic translation device of claim 1, wherein the bidirectional conversation translation set collection unit comprises: a bidirectional conversation translation collector configured to receive a conversation, which includes an original of a conversation between a first-language user terminal and a second-language user terminal and a first language-second language conversation (conversation between two different languages, figs. 1, 5, 9, 10) which is a translation of the original into a counterpart language, and build a first language-second language bidirectional conversation translation sentence set in which a range of the context of the conversation is indicated by marking a start and end of a bidirectional conversation including an original and a translation of the original into a counterpart language; a monolingual document translation converter configured to receive a monolingual document sentence (par.6) and translation set, which includes a document written in the first language or the second language and sentences of the document translated into a counterpart language, and convert the monolingual document sentence and translation set into a first language-second language bidirectional conversation translation sentence set by representing the context of the conversation of the other party of each language with sentences in the counterpart language matching previous sentences of the document, wherein the sentences in the counterpart language include sentences of an original or a translation; and a translation sentence converter configured to receive a monolingual sentence and translation set, which includes only a sentence written in the first language or the second language and a translation thereof and thus does not have previous context, and convert the monolingual sentence and translation set into a first language-second language bidirectional conversation translation sentence set by representing the context (contexts of conversations, pars. 7-8) of each sentence of the conversation of the other party with a sentence translated into a user's language (figs. 1, 5, 9, 10).

Regarding claims 9-18 recite limitations that are similar and in the same scope of invention as to those in claims 1-8 above; therefore, claims 9-18 are rejected for the same rejection rationale/basis as described in claims 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674